DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 20, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 3USC § 102
In the event the determination of the status of the application as subject to AIA  3U.S.C. 102 and 103 (or as subject to pre-AIA  3U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 3U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 1, or in an application for patent published or deemed published under section 2(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, 6, 8-10, 12, 14, 15, 16, 18, 20, 22-24, 26, 28-30 are rejected under 3U.S.C. 102(a)(2) as being anticipated by Zhou et al. (U.S. Pub. No. 2019/0306848).
Regarding claims 1 and 15, Zhou discloses an apparatus a method for wireless communications at a user equipment (UE) (figure 3), comprising:
 a processor (figure 3 element 314), 
memory (figure 3 element 315) coupled with the processor; and 
instructions stored in the memory (figure 3 element 316) and executable by the processor to cause the apparatus to: 
identify a configuration for determining a control channel resource candidate that corresponds to an uplink cancellation indication from a plurality of control channel resource candidates configured for the UE (paragraphs 305-307 and 329-330: base station transmits RRC configuration message including parameters of DCI format, first or second field for pre-emptive uplink indication especially one of a first control resource set, a first search space, and a first PDCCH monitoring periodicity); 
determine the control channel resource candidate that corresponds to  the uplink cancellation indication from the plurality of control channel resource  candidates based at least in part on the configuration (paragraphs 305-307 and 329-330: UE determines the DCI based on a first control resource set, a first search space, and a first PDCCH monitoring periodicity from RRC configuration message); and 
monitor for the uplink cancellation indication in the control channel  resource candidate that corresponds to the uplink cancellation indication based at least  in part on the determining (paragraphs 305-307 and 329-330: UE monitors PDCCH for DCI for uplink cancellation indication).

Regarding claims 2, 10, 16, 24, all limitations of claims 1, 9, 15, and 23 are disclosed above. Zhou further teaches identify a first configuration indicating that the control channel resource candidate that corresponds to the uplink cancellation indication corresponds to a first control channel resource candidate of the plurality of control channel resource candidates (paragraphs 305-307 and 329-330: UE identifies first DCI for uplink cancellation indication in first control resource set, first search space, etc.).
Regarding claims 4, 12, 18, 26 all limitations of claims 1, 9, 15, and 23 are disclosed above. Zhou further teaches differentiate between the control channel resource candidate that corresponds to the uplink cancellation indication and a control channel resource candidate that corresponds to a slot format indicator based at least in part on a difference in a radio network temporary identifier for the control channel resource candidate that corresponds to the uplink cancellation indication and the control channel resource candidate that corresponds to the slot format indicator (paragraphs 310, 314 and 329: DCI with uplink pre-emptive indication and slot format indication. Uplink pre-emptive indication is identified by RNTI)
Regarding claims 6, 14, 20, 28, all limitations of claims 1, 9, 15, and 23 are disclosed above. Zhou further teaches identify a third configuration indicating that control channel resource candidates configured for slot format indicator monitoring and the control channel resource candidate that corresponds to the uplink cancellation indication (figure 22 Nth DCI, paragraphs 310, 314, 329, 331) correspond to a different blind detection (paragraph 350).
Regarding claims 8, 22, 30, all limitations of claims 1, 15, and 23 are disclosed above. Zhou further teaches wherein the control channel resource candidate that corresponds to the uplink cancellation indication corresponds to a physical downlink control channel blind decoding candidate (figure 22 Nth DCI, paragraphs 310, 314, 329, 331 in view of paragraph 350 blind decoding of PDCCH).

Regarding claims 9 and 23, Zhou discloses an apparatus a method for wireless communications at a base station (figure 3), comprising:
a processor (figure 3 processor 321),
 memory (figure 3 element 322) coupled with the processor; and
 instructions (figure 3 element 323) stored in the memory and executable by the processor to cause the apparatus to: 
identify a configuration for determining a control channel resource candidate that corresponds to an uplink cancellation indication from a plurality of control channel resource candidates configured for a user equipment (UE) (paragraphs 305-307 and 329-330: base station transmits RRC configuration message including parameters of DCI format, first or second field for pre-emptive uplink indication especially one of a first control resource set, a first search space, and a first PDCCH monitoring periodicity); and 
transmit the uplink cancellation indication on the control channel  resource candidate that corresponds to the uplink cancellation indication based at least  in part on the configuration (paragraphs 305-307 and 329-330: base station transmits RRC configuration message including parameters of DCI format, first or second field for pre-emptive uplink indication especially one of a first control resource set, a first search space, and a first PDCCH monitoring periodicity).
Regarding claim 29, all limitations of claim 23 are disclosed above. Zhou further teaches transmitting configuration signaling indicating the configuration to the UE paragraphs 305-307 and 329-330: base station transmits RRC configuration message including parameters of DCI format, first or second field for pre-emptive uplink indication especially one of a first control resource set, a first search space, and a first PDCCH monitoring periodicity). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 5, 11, 13, 17, 19, 25, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (U.S. Pub. No. 2019/0306848) in view of Lee et al. (US Pub. No. 2022/0248410).
Regarding claims 3, 11, 17, 25, all limitations of claims 2, 10, 16, and 24 are disclosed above. Zhou further teaches receive configuration signaling configuring the UE to monitor a search space in a control resource set (last sentence of paragraph 329), wherein the first control channel resource candidate of the plurality of control channel resource candidates corresponds to a first control channel resource candidate for the search space in the control resource set (paragraphs 329, 331 and figure 22: first, second, and Nth search spaces). 
Zhou does not teach but Lee discloses control element aggregation level for search space (paragraphs 112-116 especially 116: PDCCH candidates for each CCE aggregation level).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective date of the invention to implement in Zhou control element aggregation level for search space.
The motivation would have been for monitoring PDCCH candidates in CCE aggregation level.
Regarding claims 5, 13, 19, 27 , all limitations of claim 1, 9, 15, and 23 are disclosed above. Zhou further teaches identify a second configuration indicating that control channel resource candidates configured for slot format indicator monitoring are configured for a first search space in a first control resource set, wherein the second configuration further indicates that the control channel resource candidate that corresponds to the uplink cancellation indication is configured for a second search space, a second control resource set or a combination thereof, that is different than the first search space, the first control resource set (paragraphs 310, 314, 329, and especially 331 and figure 22: second DCI with uplink preemptive indication and slot format and second search space).
Zhou does not teach but Lee discloses control element aggregation level for search space (paragraphs 112-116 especially 116: PDCCH candidates for each CCE aggregation level).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective date of the invention to implement in Zhou control element aggregation level for search space.
The motivation would have been for monitoring PDCCH candidates in CCE aggregation level.

Claim(s) 7 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (U.S. Pub. No. 2019/0306848) in view of Papasakellariou (US Pub. No. 2020/0304230).
Regarding claims 7, 21, all limitations of claims 1 and 15 are disclosed above. Zhou further teaches decode the control channel resource candidate that corresponds to the uplink cancellation indication (see figure 22, decoding DCI for uplink cancellation indication) . Zhou does not teach but Papasakellariou discloses prior to decoding other control channel resource candidates in a same control channel monitoring occasion as the control channel resource candidate that corresponds to the uplink cancellation indication according to a decoding prioritization rule (paragraph 115: UE prioritizes decoding DCI based on DCI format).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective date of the invention to implement in Zhou prior to decoding other control channel resource candidates in a same control channel monitoring occasion as the control channel resource candidate that corresponds to the uplink cancellation indication according to a decoding prioritization rule.
The motivation would have been for URLLC service (paragraph 115).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Zhou et al. (US Pub. No. 2020/0259601) discloses uplink pre-emption mechanism.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITO Q PHAM whose telephone number is (571)272-4122. The examiner can normally be reached Monday-Friday: 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TITO Q PHAM/           Examiner, Art Unit 2466                                                                                                                                                                                             

/FARUK HAMZA/           Supervisory Patent Examiner, Art Unit 2466